Title: James Madison to Adam J. Levy, 11 April 1829
From: Madison, James
To: Levy, Adam J.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Apl. 11. 1829
                            
                        
                         
                        I have recd. Sir, yours of the 6th. inst: and subjoin a draft on Mr. Allen of Fredericksburg, instead of the
                            Bill suggested by you. I hope it will equally answer your purpose. With friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    